Opinion by
Trexler, J.,'
This is a bill in equity praying for the restoration of the plaintiff as a member of an incorporated beneficial association from which he had been expelled. Parties waived the question of jurisdiction. Whether we regard this suit as one in equity, or as a hearing before the court without a jury under the Act of June 7,1907, P. L. 440, the plaintiff’s recovery in any event must be based upon some legal right acquired by him. If he never was lawfully entitled to membership he cannot ask the court to restore that to him which he never lawfully had. The evidence in the case shows that the membership of the defendant society was confined to persons of the Catholic faith or in the language of the by-laws among those who could not be admitted were, “all those who are foreign to the Catholic religion.” The court found that the plaintiff when he joined the society either “fraudulently represented his religious belief or kept silent as to that fact when it was his duty to speak.” The evidence *250produced by the society discloses that at the time of the induction of new members, they were informed that the membership was limited to Catholics and that those who were not Catholics were requested to stand back and the others who were came forward and took with uplifted hand the required oath, being that the applicant swore upon honor and conscience to respect the constituition and by-laws of the association and inter alia, “to act honest and straight.” There was a by-law that provided that the association members, if they by any reason committed fraud to the damage of the society, were tó be “discharged.” The plaintiff when he joined the society took the requisite oath in spite of the fact that he knew he was not entitled to become a member.
The court was right in refusing him relief. A man has no inherent right to join a beneficial society, incorporated or unincorporated. It is only the rights he acquired by membership that the courts will safeguard to him in proper cases. When such membership is fraudulently obtained and it is not found as a fact that the corporation with knowledge of the fraud acquiesced in the continuance of the membership so acquired, the member has no standing in equity or good conscience to ask the court to reinstate him, if he be expelled. He does not come with clean hands. A right of action cannot arise out of fraud. No court should render its aid to a man who founds his cause of action on an immoral or illegal act.
Taking this view of the case, we need not discuss the other questions involved.
The assignments of error are overruled and the decree of the lower court, dismissing the bill, is affirmed.